 DI'CISI()NS OF NA I()ONAl. IABOR REI.ATIONS 1BOARDSpector Freight System, Inc., Viking Division andInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Teamsters' Steel Haulers Local Union No. 800.Case 6-CA-13105February 10, 1982DECISION AND ORDERBY Mi M1IIRS FANNIN(,, JENKINS, ANIZIsMI RMANOn March 19, 1981, Administrative Law JudgeThomas R. Wilks issued the attached Decision inthis proceeding. Thereafter. Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found that Re-spondent violated Section 8(a)(5) and (1) of the Actby dealing directly with employees and unilaterallyimplementing changed terms and conditions of em-ployment with respect to the lease of trailers incontravention of the terms of the National MasterFreight Agreement (NMFA). We find merit in Re-spondent's exceptions to these findings.Respondent is a common carrier engaged, interalia, in the interstate hauling of iron and steel andis bound by the terms of the NMFA and its supple-ments. It has been Respondent's practice to employowner-operators,2fleet drivers, ' and companydrivers,4all of whom are covered by the NMFA.The NMFA provides that owner-operators are tobe paid rental at the rate of 33 percent of grossrevenue for use of a tractor and 13 percent of grossrevenue for use of a trailer.In 1979, Respondent experienced an increase incosts. At the same time, it had many of its ownI Respondent has excepted to certain credibility fintdings mriade h theAdministrative Law Judge It is the Boa;rd's established polio) not tooverrule an administrative law judge's resolutionis with respect to credi-bility unless the clear preponderance of all of the relevsant esidence col-vinces us that the resolutions are incorrect Slandard Dry a/Ill Produciis.Inc., 91 Nl RB 544 (1950)) etifd 118 I1 2d 362 (3d Cir 1951) .We havecarefully examined the record and find noit basis for rescrsing his filltdirgs2 Owner-operattors lease equipment to Respondellt under the tcrilis ofthe NMFA and operate that cquipment In addition to the equiprlmentrentals. they receive as compensation rTr their drising services 2t, percentof gross revenue as wages 3 percent is cinmpensation for ,arious t pes of'leave. and fringe hbentefit as specified in the NMFAI Fleet drivers operate equipment oswned by olthers and leased to Re-spondent.4 Company drivers operate equipment owtied by Respotnldent260 NLRB No. 14trailers sitting idle while it paid its owner-operatorsfor the use of their trailers. Respondent concludedthat it could operate its own trailers for less thanthe 13-percent rental provided in the NMFA. Ac-cordingly, in November and December 1979, Re-spondent canceled 30 trailer leases, including 4 in-volving owner-operators who were members of theCharging Party, Local 800. Those drivers whosetrailer leases were canceled were offered the op-portunity to pull company trailers, utilizing theirown tractors, which remained under lease to Re-spondent. On December 17, 1979, Respondent helda meeting with its drivers at which it explained thereasons for the lease cancellations and informed thedrivers that further cancellations would probablybe necessary.In May 1980, Respondent canceled 19 trailerleases, including 6 with owner-operators represent-ed by Local 800. 'Thereafter, Respondent wascontacted by several employees whose leases hadbeen canceled. Those employees inquired whetherRespondent would enter into new trailer leasesproviding for rental at 10 percent of gross revenuerather than the 13 percent provided for in theNMFA. Respondent instructed the employees tocontact their union representative and declined todiscuss the matter with them individually. Thereaf-ter, Respondent was contacted by Richard Wal-lace, business agent for Local 800. The Administra-tive Law Judge credited Wallace's testimony thathe informed Respondent that the proposed leaseswere in violation of the contract and that he wouldtake steps to police the contract, but that he wouldnot prevent employees from signing the leases"under protest."Thereafter, Respondent entered into new leaseswith the six owner-operators whose leases werecanceled in May 1980, as well as with one owner-operator whose lease was canceled in November1979 and who had thereafter utilized a trailerowned by Respondent. Other than providing for10-percent rental, the new leases contained thesame provisions as the recently canceled leases.The Administrative Law Judge found that thedesignated bargaining agent was neither the LocalUnion nor the Teamsters International. Rather, hefound that the local unions jointly constituted thebargaining agent and that the locals, in practice,authorized the Teamsters National Freight IndustryNegotiating Committee (the Committee) to act as1 he Adtnlisistraillve I a Judge found Ihat Responldenlt did inot i o-lhite Sc $8I)(() hy canceli ig Irailer leases in May 198) W'ilhout deciding,shetthl r Responldelt as s, obligated to bargain oster Ihe lease cancella-lons,I, hc froud that I.ocal e 8Xl waisRed its oppolrtunity It hargain os vrthem In lihe Ihbseince ol eccption, s thereto. se, adpl this finding proI ritila86 SPECT()R FREIGHT SYSTEMtheir agent in negotiations. He therefore found thatthe local business agent had neither real nor appar-ent authority to negotiate modifications of theNMFA. He also found no evidence that the bar-gaining agent had acquiesced in any actions byWallace which might be construed as negotiationand agreement concerning modifications of thetrailer leases. He further found that, even if Wal-lace had authority to negotiate such a change, noagreement was reached. Rather, he found that Wal-lace merely indicated that the Local would notforbid its members to enter into leases at a reducedrental but that at all times the Local protested theproposed change and sought compliance with thecontract terms.We conclude that the General Counsel has notestablished by a preponderance of the evidencethat Respondent violated the Act in the manner al-leged in the complaint. The complaint alleged, andthe Administrative Law Judge found, that the "af-filiated local unions" of the Teamsters constitutedthe designated collective-bargaining representative.In order to make out a prima facie showing thatRespondent violated Section 8(a)(5) by its changein trailer leases, the General Counsel was requiredto show that Respondent failed to bargain andreach agreement with the designated bargaining rep-resentative before implementing changes in theterms and conditions of the contract. Similarly, anelement of direct dealing with employees is thelack of consent by the designated bargaining repre-sentative to the contacts made with employees-inthis case, the signing of new leases containingterms which differ from those required by theNMFA. We agree with the Administrative LawJudge's finding that the Committee, rather thanLocal 800, was the agent for purposes of negotia-tions. However, the General Counsel introducedno evidence concerning whether Respondent bar-gained with the Committee over the proposed leasechanges or sought the Committee's approval of thenew leases. Instead, the General Counsel intro-duced evidence only tending to show that Re-spondent did not reach agreement with Wallace,the business agent for Local 800, as to these mat-ters. As the General Counsel has not shown thatRespondent failed to bargain with the designatedbargaining agent-the affiliated Teamsters localunions jointly and/or their designated agent forpurposes of bargaining, the Committee-before in-stituting the changes, we find that he has not methis burden of proof with respect to the violationsalleged. Accordingly, we shall dismiss the com-plaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.DECISIONSIrATI-MtINr 01O I'tHl CASE-THOMiAS R. WII.KS, Administrative Law Judge: Thiscase was heard by me in Pittsburgh, Pennsylvania, onSeptember 30, 1980, pursuant to unfair labor practicecharges, and amended charges filed by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Teamsters' Steel Haulers LocalUnion No. 800 (herein called Local 800) on February 1and April 22, 1980; complaint issued by the Regional Di-rector for Region 6 on April 28, 1980, and an amendedcomplaint issued on September 3, 1980. The complaintalleges in essence that Spector Freight System, Inc.,Viking Division (herein called the Respondent) violatedSection 8(a)(5) and (1) of the Act by engaging in directdealing with employees and bypassing their exclusivebargaining agent, and by unilaterally implementingchanges in conditions of employment. More particularly,the Employer is alleged to have changed the conditionsof employment of its employee owner-operators with re-spect to compensation for equipment owned by itsowner-operator and leased to the Respondent.The Respondent's answer denies the commission ofany unfair labor practices, and as amended at the hear-ing, avers that the Board should defer the issues hereinto the grievance procedure set forth in a collective-bar-gaining agreement to which it and the local unions are aparty. All parties were afforded full opportunity to par-ticipate, to present evidence, to argue orally, and to filebriefs.Upon the entire record in this case, including my ob-servation of the demeanor of witnesses, and in considera-tion of the briefs, I make the following:lFINDINGS OF FACTI. BUSINESS OF THE RESPONDENIThe Respondent, a corporation with facilities locatedin various States throughout the United States, includingfacilities located in Irwin and Johnstown, Pennsylvania,has been engaged as a common carrier in the intrastateand interstate transportation of freight and steel com-modities. During the 12-month period ending March 31,1980, the Respondent derived from these operationsgross revenues in excess of $50,000 for the transportationof freight and steel commodities from within Pennsylva-nia directly to points outside of that Commonwealth.Hearings involvring similar alleged Diolations were conducted on Sep-tember 29 and 30 and October I. 1980. involving Jones .Motor Co. Inc.Cases 6 CA 13101 and 6 CA-13343 and Roranch Motor Express Compaoy.Case 6-CA- 1310287 DECISIONS ()OF NATIO()NA LABOR REILATIONS BOARDIt is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11. lifi I IAOR OR(ANIZA IIONIt is admitted, and I find, that Local 800 is a labor or-ganization within the meaning of Section 2(5) of the Act.II. I111i UNI AIR I IAOR PiRAC I ICSA. BackgroundThe Respondent is a common carrier engaged, interalia, in the interstate hauling of iron and steel, and oper-ates terminals at Irwin and Johnstown in western Penn-sylvania where there are employed owner-operators; i.e.,persons who drive self-owned equipment. The status ofowner-operators as employees within the meaning of theAct is conceded and is not an issue herein.Local 800 commenced its existence in 1971 for thepurpose of representing owner-operators, company driv-ers, and fleet drivers engaged in the transportation ofiron, steel, and special commodities in the western Penn-sylvania area. Owner-operators and fleet drivers who aremembers of Local 800 are employed at the Respondent'sIrwin and Johnstown terminals.As a longstanding practice in the trucking industrydating back to the mid-1960's, multiemployer and mul-tiunion bargaining has resulted in the negotiation of theNational Master Freight Agreement (herein called theNMFA), and approximately 32 area supplements includ-ing the Eastern Conference Area Iron & Steel Rider.The most recent NMFA is effective from April 1, 1979,to March 31, 1982. Eastern Motor Carrier EmployersConference, Inc., is an organization composed of anumber of employers, and exists for the purpose, interalia, of representing its employer-members in negotiatingand administering, together with other employer-associ-ations, the NMFA and various supplements thereto, withthe Teamsters National Freight Industry NegotiatingCommittee (herein called the National Committee), rep-resenting various labor organizations including Local 80)under what has been characterized as a "power of attor-ney." The Respondent is a member of Eastern MotorCarrier Employers Conference, Inc., and has authorizedit to represent it in collective bargaining with the Nation-al Committee. The Respondent is bound by the resultingNMFA and its supplements, including the Eastern Con-ference Area Iron & Steel Rider.The appropriate unit herein is that group of employeescovered in the multiemployer bargaining as set forth inarticles 2 and 3 of the NMFA employed by the employermembers of the multiemployer bargaining groups as wellas those employees of the Respondent. The InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America is divided into four geographicaljurisdictions including, inter alia, the Eastern Conferenceof Teamsters which in turn is composed of local unionsin the eastern United States. The Eastern Conference ofTeamsters is subdivided into groups of various localunions in certain geographical areas including a groupknown as Joint Council No. 40. The National Committeeconsists of representatives appointed by the InternationalUnion's general president on recommendation of the areaconference director. With respect to the negotiation ofthe NMFA and its supplements, the National Committeedivides itself into subcommittees which then engage in si-multaneous negotiations. The National Committee's prin-cipal subcommittee negotiates articles I through 39 ofthe NMFA. The articles of the NMFA commencingwith article 40 are negotiated by area subcommittees.Those final articles, i.e., herein the Eastern ConferenceIron & Steel Rider, are limited in application to geo-graphic region, and the nature of operations covered(iron and steel products). The iron and steel rider is sup-plemental to the National Master Freight Agreement.The parties to the NMFA are the various employer-asso-ciations and members or employers bound thereunder,including the Respondent and the local unions; includingLocal 800 and the National Committee. As alleged in thecomplaint and as admitted by the Respondent's answer,at all times material herein, the local unions affiliatedwith the International Union, including Local 800, havebeen, and are now together, the exclusive collective-bar-gaining representative of the employees in the multiem-ployer unit described above, and have been recognizedas such by the Respondent pursuant to the aforede-scribed collective-bargaining agreements.2The NMFA and Eastern Conference Area Iron &Steel Rider are explicitly self-described in article 1, andelsewhere, as products of multiemployer/multiunion bar-gaining. Article 2, section 4, stresses a single bargainingunit and a single contract. Article 6, section 2, prohibitsan employer from entering "into any agreement or con-tract with his employees individually or collectively,which in any way conflicts with the terms and provi-sions of this Agreement." Article 31 again refers to themultiemployer, multiunion nature of the bargaining unitand obliges the parties "to participate in joint negotia-tions of any modification or renewal" of the NMFA andits supplements.Article 2, section 5, of the NMFA refers to continu-ation of riders providing for better wages, hours, andworking conditions negotiated by the local unions andaffected employers. "Improvement" riders are requiredto be submitted to a conference joint area committee forapproval. It states:No new Riders to this agreement shall be negotiat-ed unless approved by the Conference Joint AreaCommittee, if confined to that Conference Area, orby the National Grievance Committee if applicableto more than one Conference Area.It further treats preexisting riders that fail to meet thestandards set forth in the NMFA and supplements andz For a description and discussian of the background concerning themultiernployer/multiunion bargaining of the NMFA see Brotherhood ofleansoters and Auto Truck Driverw Local Nso. 70. International Brotherhoodof leamsterv. Chauffeurs, Warehousemen & Helpers of America (GrannyGoorse lood)., 195 NLRB 454 (1972); Brotherhood of Teamsters and AutoTruck Drivers Local No. 70, International Brotherhood of Teamsters. Chauf-feurs. Warehousemen & Helpers of America (Granny Goose Foods. Inc.),214 NLRB 902 (1974); Clharles I Davev et al v Frank E. Fttzsimmons etl, 413 FSupp 670 ([ C 1) C 1976)88 SPECTOR FREIGHT SYSTEMprovides for negotiation of those riders and approval ofthem by contractual procedures.Article 6, section 1, "Maintenance of Standards" pro-vides for the continuation by the employers of all condi-tions of employment relating to wages, hours, etc., at notless than the same standards in effect at the time of thesigning of the agreement. It provides, however, that theterms of this section do not apply to an employer whohas applied the terms of the agreement through inadver-tence or error, and states that an employer 'who has doneso may seek relief in writing from the appropriate con-ference joint area committee. It further provides that"any disagreement between the local union and the Em-ployer with respect to this matter shall be subject to thegrievance procedure."Article 61, section 7. "Competitive Review Board"states:The Employer Negotiating Committee, togetherwith the Union Negotiating Committee shall desig-nate a "Joint Competitive Review Committee"which shall meet at the request of either side for thepurpose of reviewing and. if necessary adjusting bymutual agreement wage rates or practices which,because of competitive circumstances, have resultedor may result in a diversion of business and a conse-quent loss of jobs to other means of transportation.Nothing herein contained shall be construed topermit the Committee to review or adjust tariffs orother charges made by Employers hereto or toadjust or to interfere with competitive practicesamong Employers who are parties hereto or others.Article 22 relates to the terms and conditions of em-ployment of owner-operators. Nothing in the NMNIA orsupplements requires an employer to lease equipmentfrom a driver. Howvever, article 22, section 4, providesthat "the performance of unit work by owncer-operatorsshould be governed by the provisions of this Agreementand supplements relating to ownier operators." It makesexplicit references to leases of equipment by the owvner-operator and requires in section 12 that a copy thereof befiled with the "Joint Area Committees" and that theminimum rates are to be set forth in the area supplement.Section 18 states:It is further agreed that the Employer or certificat-ed or permitted carrier will not devise or put intooperation any scheme, whether herein enumeratedor not, to defeat the terms of the Agreement,wherein the provisions as to compensation for serv-ices of and for use of equipment owned by owner-operator shall be lessened. nor shall any owrier-op-erator lease be cancelled for the purpose of depriv-ing employees of employment. and any such com-plaint that should arise pertaining to such cancella-tion of lease or violation under this Section shall besubject to the discharge arid grievance provisions ofthe Area Supplement.Article 55, contained in the Eastern Conference AreaIron & Steel Rider deals further with the terms and con-ditions of employment of the owvner-operators. Referencetherein is made to the lease of equipment from theowner-operator to the employer, and to a minimum leaseduration of 30 days. Section 12 requires the filing ofcopies of such leases with the "Joint State Committees,"and that leases must be in accord "with the minimumrates and conditions herein, plus the full wage rate andsupplementary allowances for drivers as embodied else-where in this agreement." (The minimum rates for rentalare set forth in art. 61.) Section 15 provides for the nulli-fication of contrary agreements extant at the agreement'sexecution. Section 18 states:It is further agreed that the Employer or certifi-cated or permitted carrier will not devise or putinto operation any scheme, whether herein enumer-ated or not, to defeat the terms of the Agreement,wherein the provisions as to compensation for serv-ices on and for use of equipment owned by owner-operator shall be lessened, nor shall any owner-op-erator's lease be canceled for the purpose of depriv-ing employees of employment and any such com-plaint that should arise pertaining to such cancella-tion of lease or violation under this section shall besubject to Article 44, except for clear violation bythe ow`ner-operator of the Lease Agreement.:Section 20 provides:All leases, agreements or arrangements betweencarriers and owner-operators shall contain the fol-lo'i`rig statement:The equipment which is the subject of this leaseshall be driven by an employee of the lesee. If thelessor is hired as an employee to drive such equip-meit, he shall recei\ e as rental compensation forthe use of such equipment no less than the minimumrental rates, allowance and conditions (or the equiv-alenit thereof as approved by the Joint Area Com-miltee) established by the current Eastern Confer-ence Area Iron anrid Steel Rider for this type ofequipment and, in addition thereto, the full wvagerate and supplementary allowarinces for drivers (orthe equivalent thereof as approved by the JointArea Committee).The lessee expressly reserves the right to controlthe manner, means and details of and by which thedriver of such leased equipment performs his serv-ices, as well as the ends to be accomplished.To the extent that any provision of this lease mayconflict w ith the provisions of the Eastern Confer-ence Area Iron and Steel Rider as it applies toequipment driven by the owner, such provision ofthis lease shall be null and void and the provisionsof such Rider shall prevail.All Employers, by virtue of signing this Agree-ment. do hereby agree to sign the uniform lease ap-proved by tile Union. It is understood that thisAgreement supercedes all other leases arid agree-menits vwhere a lease has not been approved by theCommniit tee.' rl 44 rct's It I tI cr lntr.ilft' pI ro,c, iurt89 DFCISIONS OF NATIONAI I.ABIOR REI ATIONS BOARDA comprehensive grievance procedure for the resolu-tion of all grievances or questions of interpretation aris-ing under the NMFA and its supplements is set forth inarticles 8, 44, and 45. which provides for ascendingstages of joint employer-union bipartite committees con-sisting of equal numbers of representatives of both par-ties; i.e., joint local committee: joint area committee: theeastern conference joint area committee; and finally thenational grievance committee. A decision at any step ofthese proceedings is final and binding. The grievanceproceeds to the next or higher level when the commit-tee, then hearing the matter, fails to come to an agree-ment; i.e., when they become deadlocked. Article 45,section 1, mandates that "no strike, lockout, tie up orlegal proceedings" may be resorted to by the partieswithout first exhausting the contractual grievance proce-dures. Article 8 provides the national grievance commit-tee with the authority to refer to "arbitration" pursuantto majority vote, cases involving discharges or suspen-sions which are deadlocked. Other disputes are decidedupon majority vote of the national committee and, ifdeadlocked, the parties are then free to resort to eco-nomic or other self-help.Events Leading to the Reduction in Trailer RentalA large number of the Respondent's employees areowner-operators who lease equipment to the Respond-ent. Those leases in effect prior to November 1979 setforth a combined tractor-trailer rental payment to theowner-operator of 46 percent of gross revenue, of which33 percent is for use of the tractor and 13 percent for useof a trailer. The leases provided for termination upontimely notice by the Respondent or driver.The Respondent has engaged in the practice of leasingtrailers from its owner-operators since the inception ofthe special products division in 1961. Shortly after the ef-fective date of the most recently negotiated collective-bargaining agreement, the Respondent experienced a 3.4-percent increase in costs clue to various factors including,inter alia, an increase in contractual fringe benefit costsduring a period of economic adversity. By November1979, the Respondent had a large number of its ownitrailers, as many as 7( at one time, that were then idle.and it concluded that since it was substantially less costlyto operate its own trailers than to lease them, one way tocut costs was to cancel the trailer leases of the lesserproductive owner-operators while providing its ow vitrailers to be hauled by trucks owned by those ownier-operators.Without notice to I ocal X(X). the Respondent on orabout November 14, 1979, commenced the canccllationof the vehicle leases of owner-operators who it deter-mined were the lowest in productivity. As of December17, 1979, approximately, 30 trailer leases of owner-opera-tors were canceled by the Respondent throughout itsentire system of 571 owner-operators and fleet drivers.Of those 30 owner-operators, 4 were members of Local80(). Each of those four was provided the opportunity tohaul the Respondent's trailers under a tractor-only lease.Three of those four drivers filed grievances protestingthe cancellation of their trailer leases. All the grievanceswere denied at the western Pennsylvania joint areagrievance committee level.Pursuant to prior notice the Respondent on December17, 1979, held a meeting at Hammond, Indiana, to whichall its owner-operators were invited. No representativesof Local 800 were invited. About 125 drivers attended.The Respondent's vice president in charge of operations,Robert Dilley, conducted the meeting. The purpose ofthe meeting, according to Dilley, was to inform the driv-ers "as to what's going on.... " Dilley opened themeeting and explained the basis for the cancellation oftrailer leases that had been effectuated; i.e., low produc-tivity. Other matters such as safety were also discussed.Dilley informed the drivers that further lease cancella-tions would probably occur in the future based again onlow productivity. Neither Dilley nor any driver raisedthe subject of an alternative course of action; e.g., a trail-er lease of 10 percent instead of the 13-percent rate pre-scribed in the collective-bargaining agreement. Accord-ing to Dilley, the drivers became boisterous and"rowdy," as attempts were made by them to discuss thepending grievances. However, it is his uncontradictedtestimony that he refused to discuss those grievances atthe meeting and that he also stated to the drivers that hewould not then negotiate trailer leases.No further equipment lease cancellations occurreduntil May 30, 1980. when 19 more owner-operator trailerlease cancellations were effectuated. Of those 19 owner-operators, 6 were members of Local 800: John J. Della,Edward A. Kissell. Donald Lohr, Donald Worfum, Wil-liam Herbert. and Bernard Franks. The drivers were ad-vised that their equipment leases were canceled "pursu-ant to paragraph 1 of the lease agreement." They wereadvised also that the Respondent would furnish a trailerto be hauled by the driver-owned tractor. The cancella-tion ,was to have been effective in 5 days, upon notifica-tion. Thus, at the Johnstown terminal of a total of 9owtiler-operators the trailer leases of 2 were canceled,and at the Irwin terminal. of a total of 13 owner-opera-tors the trailer leases of 4 were canceled in May 1980.The Johnstownii terminal also included owner-operatorCosgrove whose trailer lease had been terminated in No-vember anrid who had thereafter utilized the Respondent'strailer.During the next several weeks following the May can-cellations, Della, Kissell, Lohr, Worfum, Herbert,Franks, and Cosgrove entered into anl amendment totheir equipment leases whereby a trailer rental of 10 per-cenit was provided. Thereafter, they utilized their owntrailers at the reduced rental. The only factual disputeherein involves the events leading directly to the execu-tion of these amendments to leases, i.e., whether they oc-curred pursuant to the agreement of Local 8(00).Dilley testified that following the May lease cancella-lions all seven of the drivers individually approachedhim and asked whether the Respondent would considerentering into a trailer lease at the reduced rental of 10percent. Ihese employees told him that they had heardof similar arrangements with other employers in the in-dustryv According to Dilley's direct testimony as an ad-verse witriess, he responded to the drivers that at that90 SPECTOR FREIGHT SYSTEMpoint in time in early June the Respondent had not en-tered into any agreements for 10 percent trailer leasesbut that in any event he was prohibited by law from dis-cussing the matter with them because they were repre-sented by a union and therefore they must contact theirunion representative. Dilley promised the drivers that hewould respond to a contact from their union representa-tive.Thereafter, during the first week of June, Dilley wascontacted by Local 800 Business Agent Richard Wal-lace. On direct examination, Dilley testified that theytalked about the cancellation of trailer leases and the factthat throughout the industry there had been widespreadtrailer lease cancellations and resulting 10-percent trailerleases; and that he told WUallace ". ..don't forgetyou've already got the N.L.R.B. charge against me andwe're talking about the 800 [sic] I'm not talking personal-ly, but I can't be talking like this you know."4DilleLfurther testified that he told Wallace, despite the forego-ing reticence, that the Respondent would accept a 10-percent trailer lease if Wallace would agree to it: andthat Wallace responded that he would talk to the drivers,and that if any driver wanted a 10-percent lease hewould require them to confirm it to Wallace in a writtennote.On examination by the Respondent's counsel, Dilley'stestimony changed somewhat. Dilley testified that hisfirst contact with Wallace was precipitated by a tele-phone call from driver Lohr wherein Lohr asked Dilleyif he would accept a 10-percent trailer lease. In that con-versation, Dilley told Lohr that "some local unions aregoing along with the 10-percent trailer leases," but thathe did not know Local 800's position and therefore hetold Lohr to have Wallace contact him. Dilley furthertestified that thereafter when Wallace called they dis-cussed the possibility of a 10-percent lease. and Dilley:stated that: "[T]he industry as a whole seemed to begoing that way, [and] a couple of locals I had previousconversations with agreed to the 10-percent trailerlease...." According to Dilley, Wallace respondedthat if the drivers wanted to enter into a 10-percent leasehe did not care, and they then agreed to "set up thedeal" that Wallace would obtain that information fromthe drivers and convey it to Dilley: and that Wallacesaid when he called Dilley' that he was satisfied and thatDilley should talk to the drivers. Accordingly. Dilleythereafter dealt individually with the drivers and enteredinto 10-percent leases with them.The other locals with which Dilley testified that hehad reached agreement prior to Wallace's call wereLocal 145 of Gary; Local 836 of Middletown; Local 135of Indianapolis; and Local 124 of Detroit. He did not ex-plain his inconsistent statement to the drivers that nosuch agreements were made. Dilley testified that thereaf-ter the Local 800 drivers called and asked for the 10-per-cent lease and that it was their suggestion and desire; andthat the Respondent would have been "just as happy" ifI The first charge ill thi. ca.e w.as filed (on Fchruair I. I, 19811. h I cal8(X) Presidenl Robert J. Todd and allegecs iler ailt, direct dealing \Kithemploy.ees on or ahoul Januar 18. 1980() All arlleldtid chatrge t.ia, lilcd(ln April 22, 190h, which allgeS, iri r oll, 1l dlr tcl deaelig I Ith cr1clpittc coin (or ahoul Ii)ter nh c r 17, -")they hauled the Respondent's trailer. Dilley testified thathis understanding with Local 800 was achieved "all inone conversation."Wallace testified that he had become aware of theMay lease cancellations by letter from the Respondent,and that thereafter the drivers, including Lohr, calledhim and informed him that the Respondent would agreeto allow them to continue the use of their own trailers ata 10-percent rental and that otherwise their employmentwas in jeopardy. According to Wallace, he respondedthat such arrangement was in violation of the contractand the Union intended to police the contract but if theywanted the 10 percent rental they should notify him inwriting. Wallace testified that he was asked then to callDilley. According to Wallace he immediately calledDilley after talking to Lohr and after each other similarcall. and told Lohr that the driver was willing to accepta 10-percent trailer lease because of economic necessity.'Wallace insisted that after Lohr's call and the othercalls, he notified Dilley in several conversations that heconsidered the Respondent to be in violation of the col-lective-bargaining agreement and that Local 800 was"going to still pursue it," to which Dilley responded thatWallace should do what he had to do. On cross-examina-tion, Wallace conceded that he engaged in conversationwith Dilley with respect to each of the seven drivers.Wallace, however, testified with certitude that each timehe spoke with Dilley he stated: "I told you prior to thiswe are policing the contract and that they [the Respond-ent] were in violation, [and] that the men will be signing[the 10 percent lease], and signing under protest."Dilley w,,as called to testify as a witness for the Re-spondent and was asked whether he could rememberU'allace saying anything about signing 10 percent leases"under protest." Dilley's testimony in response was hesi-tant, confused, and marked by a lack of certitude. He tes-tified that he did not recall the statement, and: "I don'tthink it happened, I can't remember him protesting."Overall, I was more impressed with the demeanor ofWallace, who, although an emotional witness, 'was farmore certain about this crucial conversation upon whichDilley premised subsequent dealings with employees at atime of pending unfair labor practice charges wshich al-leged unlawful direct dealings with employees. I alsoconclude that it is unlikely that Wallace would have soreadily granted Dilley permission to negotiate directlywith the drivers in light of Local 800's pending charges.Furthermore, it is Wallace's uncontradicted testimonythat he is possessed of no authority to agree to an equip-ment lease, the terms of which are at variance .with thecollective-bargaining agreement.I credit the testimony of Wallace and conclude thatWallace informed Dilley that Local 800 did not agree tothe modification of the collective-bargaining agreementwith respect to the trailer rental, and that although thedrivers would individually enter into a 10-percent trailerclase they wtere doing so because of economic necessitybut under protest and without the sanction of Local 800.' V,jI]ac char.lc.ltcrl ji t.h tdriver, oplntim as tIh.at of Io.,lng hi lohtl]o.t e cr. It i [ I c.r ]I.I[1 ithc ipr ll ;ictllljiI[ pu i -lt hc drl, cr X, t 1 one[o,,ing thel {rail.r roil ll m'O/l l'lttlo clillrels91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOther than the processing of the November grievancesand the filing of the instant charges, Local 800 made nocontact with the Respondent concerning lease cancella-tions prior to the early June telephone conversations. Atno time did Local 800 make a demand on the Respond-ent to be notified of any post-November 1979 lease ter-minations nor did it make any demand to bargain aboutthat subject. Wallace testified that in his conversationswith the seven drivers he advised them that he consid-ered the disposition of the November grievances to haveset a precedent, and that there was nothing he could doabout it. Wallace's concern, as expressed to Dilley then,was limited to the enforcement of the collective-bargain-ing agreement with respect to trailer rental. No griev-ances were filed subsequent to the May lease cancella-tions.ConclusiollsIssues RestatedThe amended complaint alleges that the Respondenton December 17, 1979, by its agent Dilley, bypassed theUnion and dealt directly with employees by solicitingthem to agree to proposed changes with respect toequipment leases which had provisions different from theNMFA; and that on May 30, 1980, the Respondent uni-laterally changed terms and conditions of employmentby requiring employees to execute new trailer leaseswhich incorporated such changed terms and conditionsof employment. The complaint also alleges that on orabout May 30, 1980, the Respondent terminated the em-ployment of, or refused to schedule work for, those em-ployees who had failed to execute new equipment leases.The General Counsel argues that the collective-bar-gaining agreement sets forth in clear and unambiguousterms a minimum trailer rental which affects a basic con-dition of employment of the drivers. The General Couni-sel also argues that a blanket unilateral cancellation ofleases which results in new leases containing reducedtrailer rental is a matter that must be presented to thejoint area committee under article 2, section 5, or article61, section 7, of the NMFA, and that a carrier who failsto do so effectively modifies the NMFA in violation ofSections 8(a)(5) and 8(d) of the Act. Alternatively, theGeneral Counsel argues that, if the aforedescribed leasecancellations are not amenable to those contractual proc-esses, they nevertheless must be presented to each localunion affected by the proposed change, and to the areasteel haul negotiating subcommittees of the NationalCommittee, and that absent any agreement such changescannot be implemented.The General Counsel argues that an individual localunion has no authority to agree to a modification of theNMFA. The General Counsel contends that wehcn theRespondent implemented a 10-percent trailer rental itmodified a contractual term of the NMFA (art. 61, sec.4), without submitting its proposal to Local 800 formeaningful discussion and without submitting any ridersto any conference area committee for approval. Rather,it is argued, the Respondent dealt directly with employ-ees by offering them changed leases with reduced trailerrentals with the option of accepting such lease or pullinga company trailer with the loss of all trailer rental com-pensation.Although not alleged in the complaint, the GeneralCounsel argues in the post-hearing brief that the unilater-al cancellation of trailer leases in May 1980 violated Sec-tion 8(a)(5) of the Act, on the grounds that by practicethe leasing of trailers had become a condition of employ-ment, which required notification and bargaining prior tomodification thereof. The General Counsel concedes thata temporary or ad hoc lease termination does not consti-tute a change of employment condition. Indeed theequipment leases provide for termination. The GeneralCounsel argues that, although the Respondent had notannounced a blanket cancellation of all trailer leasesand/or institution of a blank 10-percent trailer policy, ithad become clear since the events of May 1980, as it wasnot clear in November 1979, that the Respondent hadembarked on a course of conduct designed to achieve a10-percent trailer rental policy throughout its system.The Respondent denies that any direct dealing withemployees occurred in December 1979 or May 1980, andargues that all cancellations of leases in May 1980 wereeffectuated in accordance with the terms of the leases.The Respondent concedes in its brief that a unilateral re-duction of the trailer rental without negotiation andagreement with the Union is conduct violative of thecontract and "possibly the Act," but argues that all newtrailer leases with reduced rental were effectuated withthe agreement of Local 800, and thereby it satisfied itsbargaining obligations.The Respondent further argues that the Board oughtto defer this matter to the grievance-arbitration proce-dure contained in the collective-bargaining agreement.The Respondent contends that "the real issue in this caserevolv es around the pros isions of Article 55 of theagreement dealing with owner-operators and the leasesunder which they operate." It points out that the disposi-tion of the grievances concerning the November 1979lease cancellations resulted in final and binding decisions.The General Counsel argues that that deferral of thismatter to the grievance arbitration process is not appro-priate because the Respondent's conduct constituted a se-rious unfair labor practice which runs to the Respond-ent's basic bargaining obligations and which underminesthe status and authority of Local 800 and the TeamstersNational Freight Industry Negotiating Committee.Furthermore, the General Counsel argues that deferralis inappropriate because the violations alleged concernmidterm modifications of clear and unambiguous provi-sions of the NMFA which requires no contract interpre-tation, and which also concerns direct dealing with em-ployees constituting interference with basic statutoryrights. With respect to the decisions of the western Penn-sylvania joint area grievance committee regarding theNovember 1979 lease cancellations, the General Counselp(iits out that there has been no demonstration that thearbitrator considered the issue of an unfair labor practice;i.e., the issue before the arbitrator was limited to the can-cellation of individual leases and did not encompass tnebroader issues involv\ed herein.92 SI'ECIF)R FRIIl(JHT SYSTEMThe Deferral IssueThe Respondent contends that this matter should bereferred to the grievance-arbitration procedures set forthin the NMFA and supplement, pursuant to the Board'sDecision in Collyer Insuluted Wire, .-1 Gulf and UWeslernSystems Co., 192 NLRB 837 (1971), and Spielberg Manu-facturing Companyv, 112 NLRB 108() (1955). In Royv Rob-inson, Ic., d/hb/a Roy Rohbinson Chevrolet, 228 NLRB828, 831 (1977), the Board referred to the arbitrationprocess as an issue involving an alleged violation of Sec-tion 8(a)(5) in the nature of a failure to bargain concern-ing a unilateral cessation of certain operations. The re-spondent therein asserted that the terms of the collective-bargaining agreement justified its conduct. The Boardheld that any doubts as to whether the issue was coveredby the contractual arbitration clause should be resolvedin favor of arbitration. Then Chairman Murphy in a con-curring opinion stated that whether the respondent had aright under the contract to engage in unilateral actionwas "clearly one of contract interpretation which an ar-bitrator is peculiarly competent to resolve."The Board subsequently has also held that where thealleged violation involves an alleged breach of the provi-sions of a collective-bargaining agreement of which thelanguage is clear and unambiguous and no constructionof the collective-bargaining agreement is relevant forevaluating the reasons advanced by the respondent forfailure to comply with such provision, then deferral toarbitration is not appropriate. Struthers Wells Corp., 245NLRB 1170 (1979). Similarly, deferral to arbitration isinappropriate where the respondent's alleged conduct isindicative of a refusal to abide by the terms of the collec-tive-bargaining agreement rather than of simply having adifferent interpretation of that agreement. Precision Ano-dizing & Plating, Inc., 244 NLRB 846 (1979). 6The alleged midterm modification of the collective-bargaining agreement herein concerned a clear and un-ambiguous provision of the contract. There is no lan-guage in the contract that is susceptible to an interpreta-tion that the Respondent had the authority to act unilat-erally in changing the trailer rental. If the finding of anunfair labor practice herein were premised on a findingthat the Respondent chose the wrong contractual mecha-nism to obtain a modification, or if it were premisedsolely on the failure of the Respondent to resort to a par-ticular mechanism, an interpretation of the contract argu-ably would be relevant. However, the Respondent hereinis alleged to have unilaterally changed the collective-bar-gaining agreement without recourse to the employees'designated exclusive-bargaining agent either by contrac-tual means or by extra contractual joint bargaining. TheGeneral Counsel's argument that the Respondent shouldhave utilized certain contractual mechanisms is thereforenot one that need be resolved. It is not necessary to aremedial order to specify the specific means the Re-spondent should utilize to obtain the agreement of thedesignated exclusive-employee bargaining agent to thedesired contract modification. It is only necessary toorder that he do so in a lawful manner. Accordingly,there is no relevance here to the application of contrac-6 See also Sun Ilarhor .uanor. 228 NI RH 945 (1977)tual expertise of an arbitrator. Moreover, the alleged vio-lations herein involve conduct which is indicative of adisregard for the contract, and the collective-bargainingprocess with respect to a basic employment condition.Cf. Oak Cliff-Golman Baking Company, 207 NLRB 1063(1973).Additionally it is alleged that the Respondent's con-duct, while simultaneously subverting the role of the em-ployees' bargaining agent, also consisted of interferencewith employees' basic statutory rights. Cf. Vesuvius Cru-cible Co., 252 NLRB 1272 (1980). The issue of directdealing with employees is a serious issue and it is en-twined with the basic issues in this case. The dispositionof a grievance concerning lease terminations would notresolve a basic issue in this case; i.e., the alleged under-mining of the employee's collective-bargaining agent bydirect dealings with employees. A deferral to the griev-ance-arbitration procedure would result in a fragmenta-tion of issues, and accordingly would be inappropriate.7The Proctor & Gamble Manufacturing Company, 248NLRB 953 (1980).With respect to the deference suggested for dispositionof the earlier grievances, the issues involved therein weremore limited in scope than the issues involved herein.The issues raised by the instant complaint involve morethan the right of the Employer to cancel several individ-ual leases. The arbitrator therefore did not consider thesame issues. Thus, there is no demonstration that the re-quirements of the Spielberg case were met. U.S. PostalService, 245 NLRB 901 (1979). Accordingly, I concludethat it is not appropriate to defer this matter to the griev-ance arbitration process.ConclusionsThe Respondent asserts and the General Counsel con-cedes that the collective-bargaining agreement herein im-poses no explicit obligation of the Respondent to lease allof its equipment from the owner-operators. The GeneralCounsel concedes that the Respondent may very wellhave the right to unilaterally terminate individual leasespursuant to the terms of those leases, on an ad hoc basis.The General Counsel argues that once the Respondenthas engaged in the general practice of leasing equipmentfrom its owner-operators it has established by practice acondition of employment and cannot unilaterally withoutnotice and bargaining with the Union, as a matter ofpolicy, no longer lease any vehicles, i.e., trucks or trail-ers, from its drivers. However, the Respondent herein isnot alleged in the complaint to have breached its bar-gaining obligations by unilaterally terminating all trailerleases. Rather, it is alleged to have unilaterally changedthe trailer rental and thereby breached its bargaining ob-ligation.Section 8(a)(5) and (1) of the Act obliges an employerto notify and consult with the designated exclusive-bar-gaining agent concerning changes in wages, hours, andconditions of employment. N.L.R.B. v. Benne Katz,Alfred Tinkel and Murray Katz, d/b/a Williamsburg SteelProducts Company, 369 U.S. 736 (1962). Upon notice ofsuch proposed change, the employees' bargaining agentmust act with due diligence in requesting bargaining,93 DECISIONS ()F NATIONAL .AH()OR RELATI()NS BO()ARDotherwise it may be deemed to have waived its right tobargaining. The City Hlospital of East Liverpool, Ohio, 234NLRB 58 (1978); Citizens National Bank of' Willnar, 245NLRB 389 (1979). The union's obligation arises uponactual notice regardless of whether it was received froma source other than direct communication from the em-ployer. Hartmann Luggage Company, 173 NLRB 1254(1968). A union may elect to waive its right to noticeand bargaining by contractual agreement, Bancroji-Whit-ney Co., Inc., 214 NLRB 57 (1974). A contractual waiverwill not lightly be inferred but must be clearly demon-strated by the terms of the collective-bargaining agree-ment, and under certain circumstances from the historyof negotiations: Southern Florida Hotel & Motel Associ-ation, employer-members, The Estate of' Alfred Kaskelld/b/a Carillon Hotel; The Estate of Alfred Kaskell d/b/aDoral Hotel and Country Club; The Estate of Alfred Kas-kell d/b/a Doral Beach Hotel, 245 NLRB 561 (1979);Hilton Hotels Corporation d/b/a Statler Hilton Hotel, 191NLRB 283 (1971). Furthermore, contractual languagewhich reserves to the employer the right to make unilat-eral changes with respect to certain areas such as workrules will be strictly construed and will not be interpret-ed to extend to other areas such as wages in the absenceof specific evidence of such intent. Southern Florida,Hotel-Motel Association, supra (see also Capitol Trucking,Inc., 246 NLRB 135 (1979)).The amount of compensation paid to a driver by thecarrier-employer for the use of the driver's equipment isa subject which affects the driver-employees' economicinterest as vitally as the subject of the amount of theirwages, and as such falls within the scope of obligatorycollective bargaining. Cf. Local 24, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL-CIO v. Oliver et al., 358 U.S. 283(1959). The amount of trailer rental was subject to nego-tiations between the parties, and an agreement wasreached as to a precise percentage of gross revenue. Thatagreement was memorialized in a written contract ofwhich the terms are clear and unambiguous. It is of nomatter that the respondent may not, by the explicit termsof the contract, be obliged to enter into equipment leaseswith all or any of its drivers. Once having done so, therespondent is obliged by that contract as to the agreed-upon compensation. The objective for negotiating theamount of rental compensation, as observed by the Su-preme Court in the Oliver case, is to protect the driversfrom a risk of erosion of their wages by the fixing of aninadequate compensation for the costs of operating theirown equipment. Having entered into an equipment lease,the respondent is not free to unilaterally change the trail-er rental without having changed a basic term and condi-tion of employment as embodied in the collective-bar-gaining agreement. The respondent's only recourse if itdesires to change that term of the contract is to obtain anagreement from the recognized, designated collective-bargaining agent, unless the contract itself empowers uni-lateral action. It is well-settled law that a modification ofa clear and unambiguous term of contract of fixed dura-tion, regardless of economic motivation or duration ofmodification, must be obtained pursuant to a positive af-firmance by the employee's bargaining agent otherwisethe requirements of Section 8(d) of the Act are not metand a violation of Section 8(a)(5) results. C & S Indus-tries, Inc., 158 NLRB 454, 456-457 (1966); Oak Cliff-Golman Baking Company, supra; Sun Harbor Manor,supra: Fairfield Nursing Home, 228 NLRB 1208 (1977);Airport Limousine Service, Inc., 231 NLRB 932 (1977);Keystone Steel & Wire, Division of Keystone ConsolidatedIndustries, Inc., 237 NLRB 763 (1978); Precision Anodiz-ing & Plating, Inc.. supra. Struthers Wells Corporation,supra.The trailer rental provision of the contract is withoutambiguity and compliance therewith is forcefully stressedin the collective-bargaining agreement. The only ambigu-ity arguable herein is the means by which the Respond-ent could effectuate such a change under the variousmechanisms delineated in the contract, if indeed any ofthose provisions were applicable: i.e., via a rider, a re-quest for relief, or joint committee approval of a lease.Assuming that no such mechanisr, in the contract wasapplicable, either by contractual interpretation or pastpractice, there is no basis to argue that the contract byimplication authorized unilateral action with respect to amodification of its terms. It does not follow that a con-tractual right to terminate an individual lease or even allleases gives rise to a right unilaterally to set new rentalprovisions at variance from the rates in the NMFA andits supplement.The Respondent argues that it did indeed bargain withand obtain the agreement of Business Agent Wallacewith respect to the May 1980 trailer lease rental reduc-tions.An employer is obliged to bargain solely with the em-ployees' designated bargaining agent and may deal withno other. Medo Photo Supply Corporation v. N.L.R.B.,321 U.S. 678 (1944). Furthermore, that obligation is notexcused even if the employees themselves initiate directdealings with the employer. Kenneth B. McLean d/b/aKen's Building Supplies, 142 NLRB 235 (1963), enfd. 333F.2d 84 (6th Cir. 1964). In a situation involving designat-ed or Board-certified local unions where combined na-tional-local agreements evolved from multiunit bargain-ing, the Board has held that an employer does notbreach its bargaining obligations by dealing with theparent International Union rather than the local unionconcerning multiunit matters, Radio Corporation of Amer-ica, 135 NLRB 980, 983 (1962). The Board there stated:Surely the Board is not such a prisoner of anarrow interpretation of its own findings concern-ing appropriateness of a separate bargaining unitthat it cannot recognize a workable pattern of bar-gaining developed by the parties which, whilegiving due recognition to such separate units, alsoseeks to accommodate the interests of local and na-tional bargaining.The Board has found conduct violative of Section 8(a)(5)of the Act wherein an employer attempted to deal indi-vidually with local unions on matters which were withinthe province of national negotiations. General ElectricCompany, 150 NLRB 192, 193 (1964), enfd. 418 F.2d 736,755 (2d Cir. 1969), cert. denied 397 U.S. 965 (1970).94 SPECTOR FREIGHT SYSTFMHowever, where the International Union acquiesced inlocal bargaining, the Board has held that an employer'sdealings with a local union is not violative of the Act.Braeburn Alloy Steel Division, Continental Copper & SteelIndustries. Inc., 202 NLRB 1127 (1973); American Laun-dry Machinery Company, 107 NLRB 1574. 1577 (1954).Accordingly, the Board looks to the realities of the bar-gaining relationship between the parties, as well as to theidentity of the designated collective-bargaining agent.However, when an employer bargains with a union rep-resentative who has no real or apparent authority itbreaches its obligation to deal exclusively with the em-ployees' bargaining agent. Spriggs Distributing Company,219 NIRB 1046 (1975).In the instant case, the designated bargaining agent isnot the individual local union, nor is it the InternationalUnion. The collective-bargaining agreement is not a localagreement. The units are not local units. The designatedbargaining agent consists of all locals affiliated with theInternational Union. In practice these local unions haveauthorized a national committee as its agent to negotiatea national freight agreement. That national committee es-tablished subcommittees which in turn negotiated theNMFA and its supplements. A multiemploy-er/multiunion bargaining unit has been established.Under such an integrated. national scheme of relation-ships there is no basis to conclude that Business AgentWallace as an individual or as agent for Local 800 waspossessed of real or apparent authority to negotiatemodifications to either the NMFA or to the eastern con-ference area iron & steel rider. The ability of an individuallocal union to negotiate modifications to a national con-tract runs contrary to the nature of themultiemployer/multiunion bargaining practice and wouldbe counterproductive of the ultimate goal of such jointbargaining; i.e.. industrywide labor relations stability.There is also no basis on which to conclude that thedesignated bargaining agent acquiesced in conduct byWallace which purportedly constituted negotiation andagreement.Assuming, arguendo, that Wallace as agent for Local800 was possessed of authority to negotiate and agree toa change in the trailer rental, I conclude that in fact nosuch agreement was reached. Wallace repeatedly and ex-plicitly cited Dilley's proposed action as violative of thecollective-bargaining agreement. At most, Wallace ineffect indicated that Local 800 would take no action toprohibit its individual members from entering into a trail-er lease at variance with the collective-bargaining agree-ment. Such tolerance was manifested to avoid economicdetriment to the employee who would otherwise be re-quired to accept an economically disadvantageous alter-native. When Wallace told Dilley that he was actingunder protest, he was not agreeing to a modification ofthe collective-bargaining agreement in general or withrespect to Local 800 members employed by the Re-spondent, but rather he warned that Local 800 wouldcontinue to pursue Respondent's compliance with theterms of that agreement. Accordingly, I conclude that byimplementing the amended trailer leases in May 1980, theRespondent breached its obligation to obtain agreementfrom the unit employees' designated bargaining agent injoint bargaining concerning a midterm modification of aterm of the collective-bargaining agreement which af-fected a condition of employment and thereby failed tocomply with the requirements of Section 8(d) of the Act,thus violating Section 8(a)(5) of the Act.With respect to the General Counsel's argument (notalleged in the amended complaint) that the Respondentviolated the Act by unilaterally terminating the equip-ment leases in May 1980. 1 conclude that the Respond-ent's course of action was well publicized and announcedto the employees at the December meeting, i.e., that a se-lective termination of leases had occurred in November1979. and that future cancellations would occur.7Griev-ances had occurred and were processed by the Unionconcerning the November cancellations. Thereafter,Wallace indicated that Local 800 had accepted the Re-spondent's right to terminate leases. He made no effort torespond to Dilley's letter notifying him of the May can-cellations. No protest was made nor any demand to bar-gain was made concerning Respondent's decision to ter-minate the leases of the lesser productive owner-opera-tors. Wallace's sole expression of concern was directedto the proposed alternative course of action.Without deciding whether the Respondent's practiceof entering into equipment leases had established theleasing of equipment as a term and condition of employ-ment, I conclude that in any event an opportunity hadexisted to bargain over the termination of the May leaseswhich opportunity was not utilized. Accordingly I donot conclude that the termination of the May 1980 leases,per se, constituted a violation of any bargaining obliga-tion.With respect to the allegation that the Respondentdealt directly with its employees in December 1979 bysoliciting employees to agree to proposed changes intrailer leases, I conclude that the evidence does not sup-port such allegation. The Respondent had terminated agroup of leases in November 1979. In December it ex-plained the reasons for its actions to the employees. Noeffort was made to solicit any opinion from the driversas to either such action or as to any alternative course ofaction. I conclude that no direct dealing with employeesoccurred in December 1979.There is no allegation that the Respondent solicitedemployees in June 1980 to enter into leases containingterms at variance with the collective-bargaining agree-ment. The evidence reveals that it was the employeeswho solicited such arrangement. However, as foundabove, the Respondent's acceptance of proposals fromthe employees constituted a breach of its obligation tobargain with and obtain the agreement of the designatedbargaining agent before implementing changes in the col-lective-bargaining agreement. As I have credited Wal-lace's version of the conversations he had with Dilley, Ido not conclude that he authorized individual employeesto bargain with the Employer concerning a contractual7 he tcslmrlon, of Wallace and Local (X) Preident Todd in Jonm%.l[t.tr (.o .o, ,c C Aae CA 131101, held on Septlmber 29 land 30. 90,.reealt thait hb i ;lrl) Jilrluar 5 18)1 .J tumo l g r51 recci.ed rcports from drl,-cr% a tIo thc purported plan iff se'cral carriers Including Spector 1togLintel cquilprntlll leaset95 I)I'CISI()NS ()F NA'I'IONAIl ILAB()R RLAlIONS BO()ARDmodification. Furthermore, for the reasons stated above,Wallace was not possessed of any authority to agree toany changes on behalf of the designated bargainingagent, therefore he was possessed of no authority to au-thorize individual employees to engage in direct dealingswith the Respondent. Accordingly, I conclude that bydealing with individual employees in June 1980 conccrn-ing proposed changes with respect to equipment leaseprovisions the Respondent bypassed the designated bar-gaining agent and thus violated Section 8(a)(5) and (1) ofthe Act.Finally, there is no evidence to support the allegationin the complaint concerning the termination of/or refusalto assign work to employees.CONCI.USIONS OF LAx'I. The Respondent, Spector Freight System, VikingDivision, is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. Local 800 is a labor organization within the mean-ing of Section 2(5) of the Act, and together with otherlocal unions affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, they have been designated and are the exclu-sive collective-bargaining representative of the employ-ees in a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct, consisting of all employees covered in the multiem-ployer bargaining unit set forth in articles 2 and 3 of theNational Master Freight Agreement employed by mem-bers of employer bargaining associations, a party thereto.or employers bound thereby including the Respondent.3. The Respondent bypassed the designated exclusive-bargaining agent described above in paragraph 2 by deal-ing directly with its employees who are members of themultiemployer unit also described in paragraph 2 abovein June 1980 by agreeing to changes with respect toequipment lease provisions different from the equipmentlease provisions set forth in the National Master FreightAgreement and its supplement and has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(I) of the Act.4. Commencing on or about June 1980, the Respond-ent without bargaining, and agreement, with the desig-nated exclusive-bargaining agent and by failing tocomply with its obligations under Section 8(d) of theAct, unilaterally implemented changed terms and condi-tions of employment with respect to equipment leases asset forth in the National Master Freight Agreement andhas thus engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.5. The unfair labor practices desc-ibed above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THIi RiMI I)YIn view of the foregoing findings of unfair labor prac-tices, I recommend that the Respondent be ordered tocease and desist from said unfair labor practices and topost an appropriate notice, and to take certain affirma-tive action. I conclude that a status quo ante remedy isappropriate and necessary in this case. and I recommendthat the Respondent be ordered to conform the owner-operator equipment leases that it had executed in June1980 with the minimum equipment rental provisions asset forth in the National Master Freight Agreement andits supplement and to make whole its operators who suf-fered a loss of earnings as a result of the Respondent'sunilateral action. Said backpay will be computed in themanner prescribed in 1' W Woolworth Company, 90NLRB 289 (1950), with interest thereon to be computedin the manner prescribed in Florida Steel Corporation. 231NLRB 651 (1977)?8In view of the absence of evidence that the Respond-cnt has demonstrated a proclivity to engage in conductviolative of the Act, a broad remedial remedy as request-ed by the General Counsel is not warranted.[Recommended Order omitted from publication.]I Sc. gcincrilly, IAi Plulthing & I tlang Co. 138 Ni RB 710 (1962)